Citation Nr: 0601654	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in April 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in May 2002 and 
February 2005.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

Review of the veteran's service medical records shows that in 
May 1953, prior to service entrance in November 1953, the 
veteran was administered the whisper test; the results were 
15/15 in each ear.  On service separation in November 1955, 
the veteran was again administered the whisper test, and the 
results were again 15/15 in each ear.  No other notations of 
hearing loss or other ear disorders are noted in the service 
medical records.  Subsequent to service, the veteran 
underwent an audiological evaluation in January 1989.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
20
LEFT
20
25
20
30
40

The report did not state an average puretone decibel loss; 
however, the word recognition percentages were 100 percent in 
the right ear, and 84 percent in the left ear.  

The veteran underwent an audiological evaluation in April 
1989.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
15
LEFT
25
20
20
25
35

The report did not state an average puretone decibel loss or 
word recognition percentages.  The audiologist noted that the 
clinical findings were unchanged from the January 1989 
evaluation.  It was also noted that the veteran's hearing 
loss was consistent with his report of noise exposure to tank 
fire during military service.

A VA audiological examination was conducted in May 2002.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
40
LEFT
30
40
40
45
55

The report stated an average puretone decibel loss of 30 
decibels in the right ear, and of 38 decibels in the left 
ear.  Word recognition percentage scores were 94 percent, 
bilaterally.  The veteran reported inservice noise exposure, 
but no postservice occupational noise exposure.  The examiner 
stated that the veteran had mild sensorineural hearing loss 
in the right ear, and mild to moderate sensorineural hearing 
loss in the left ear, with very good word recognition.  The 
examiner concluded that it was as likely as not that the 
veteran's hearing loss began in the military, and may have 
worsened as a civilian.

A private audiological evaluation was conducted in December 
2002.  Specific puretone threshold results, in decibels, were 
charted, but not stated in numerals.  However, the physician 
noted that the veteran had normal hearing from 250 through 
1000 Hertz, bilaterally, and mild to severe, sensorineural 
hearing loss from 2000 Hertz through 8000 Hertz, bilaterally, 
with excellent speech discrimination ability.  A VA 
audiological evaluation was conducted in May 2003.  Specific 
puretone threshold results, in decibels, were not stated, but 
the audiologist noted that the results were in the 40 to 70 
decibel range, and speech thresholds were in the 25 decibel 
range.  However, the audiologist noted that the results were 
inconsistent and unreliable.  

A VA audiological evaluation was conducted in December 2003.  
The veteran reported both hearing loss and tinnitus, and that 
he used a left ear hearing aid.  Specific puretone threshold 
results, in decibels, were not reported, but the audiologist 
noted that the veteran had mild, at 250 to 2000 Hertz, 
sloping to moderate, at 3000 to 8000 Hertz, sensorineural 
hearing loss. Word recognition percentage scores were 88 
percent for the right ear, and 84 percent for the left ear.  
The audiologist stated that the veteran should also obtain a 
right ear hearing aid.

In February 2004, a video hearing was conducted before the 
Board.  The veteran noted that he had been a member of a tank 
battalion, and was therefore subject to acoustic trauma from 
repeated tank gun firings.  He reported that he could only 
hear things that were of a high volume, had to read lips to 
help understand others' words, and was affected by background 
noise.  He noted that his hearing loss also caused problems 
with concentration, and the only treatment he received was to 
obtain hearing aids.  He stated that he became very 
frustrated, and others became upset, when he had to ask 
others to repeat themselves.  

In February 2005, a VA audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
40
50
LEFT
30
35
45
50
60

The report stated an average puretone decibel loss of 42 
decibels for the right ear, and 48 decibels for the left ear.  
The word recognition percentage score was 88 percent in the 
right ear, and 90 percent in the left ear.  The veteran 
reported both inservice noise exposure, and postservice 
occupational noise exposure.  The examiner noted that the 
veteran had mild sloping to moderate sensorineural hearing 
loss bilaterally, with good speech discrimination 
bilaterally, and stated that it was at least as likely as not 
that the hearing loss was caused by military noise exposure, 
although it may have worsened as a civilian.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2005).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a), (b).  Here, the puretone threshold averages, as 
stated in all of the audiological evaluations of record that 
are considered probative for VA rating purposes, do not 
satisfy the regulatory requirements of 38 C.F.R. § 4.86 for a 
pattern of exceptional hearing impairment in either the right 
or the left ear.  Therefore, 38 C.F.R. § 4.86 does not apply 
in this case.

In this case, the clinical findings from the audiological 
evaluations of record that comply with the criteria set forth 
in 38 C.F.R. § 4.85(a) show a Level II hearing acuity, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Under Table 
VII, a noncompensable evaluation is assigned for the degree 
of impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  After a thorough review, there is no medical 
evidence of record that would support a compensable 
evaluation at any time subsequent to the date of receipt of 
the veteran's claim.  Id.; Fenderson v. West, 12 Vet. App. 
119 (1999).  Accordingly, an initial compensable evaluation 
for service-connected bilateral hearing loss is not 
warranted.

The Board acknowledges that both the veteran's private 
physician and the VA examiner agree that the veteran has 
hearing loss, and have related it to the veteran's military 
service.  However, a determination that a claimant has 
hearing loss related to military service, and the designation 
of a compensable evaluation for that hearing loss, are two 
separate issues.  VA acknowledges that the veteran's current 
hearing loss is a result of his service to this country.  At 
present, although hearing loss is shown by the evidence of 
record, the documented levels of hearing loss do not merit a 
compensable evaluation under the law.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria, as stated in 
38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  The Board acknowledges the veteran's 
testimony with regard to the social impairment and loss of 
concentration caused by his service-connected hearing loss; 
however, the Board is bound by this regulation and must apply 
it as written to the medical evidence of record.  
Nevertheless, in the future, were the veteran's hearing loss 
to worsen, he could apply for an increased, and therefore a 
compensable, evaluation at that time.  His hearing loss would 
then be reevaluated, using the most recent audiological 
evaluation results.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A compensable rating is provided under the 
regulations for certain manifestations of the 
service-connected hearing loss but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture as provided for under this 
regulation as the veteran has not required hospitalization 
due to this service-connected disability, and there is no 
evidence of record of marked interference with employment.  
Id.  Accordingly, the RO's failure to consider or to document 
its consideration of this section was not prejudicial to the 
veteran.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


